JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 19, 2011, be affirmed. The district court properly dismissed the complaint for failure to state a claim upon which relief can be granted because “no cause of action against the EEOC exists for challenges to its processing of a claim.... ” Smith v. Casellas, 119 F.3d 33, 34 (D.C.Cir.1997).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.